Exhibit 10.66

 

 

October 5, 2004

 

 

Mr. Matthew V. Suffoletto
101 Chaps Lane
Philadelphia, PA 19382



Dear Matt:

 

This letter is to confirm our offer of employment to you under the following
terms and conditions to join AXS-One as Senior Vice President, Sales &
Professional Services, North America, reporting directly to me, based out of
Philadelphia, PA, starting employment on or before Monday, October 18, 2004.

 

Salary:  Starting salary will be $10,416.66 semi-monthly, paid on the 15th and
last business day of each month, which equates to 24 pay periods.

 

Bonus:  You will be eligible for a target bonus of $100,000 for on-target
earnings of $350,000.  Your plan will be finalized within 30 days of your hire
date.

 

Stock Options:  We will recommend to the Board of Directors of AXS-One that you
be awarded a stock option grant of 300,000 shares at fair market value, to be
submitted to the Compensation Committee at their next monthly meeting.  The
options, if approved, are subject to the terms and conditions as outlined in the
AXS-One Stock Option Plan with vesting to occur over a four year period.

 

Commuting/Accommodations: Given the fact that you will need to work out of the
Rutherford, NJ office, AXS-One will reimburse you travel expenses to and from
Philadelphia, PA.  We will also reimburse you for the cost of your
accommodations during the week.  The maximum combined total for commuting and
accommodations should not exceed $2,000.00 per month.

 

Change of Control:  Upon the occurrence of a Change of Control of the Company
(as defined in the Stock Option Plan), all Options which are unvested at the
time of the Change of Control will be immediately vested.

 

As used herein, a “Change of Control” of the Company shall be deemed to have
occurred:

I.              Upon the consummation, in one transaction or a series of related
transactions, (A) of the sale or other transfer of voting power (including
voting power exercisable on a contingent of deferred basis as well as
immediately exercisable voting power) representing control of over 30% of the
total voting power of the Company to a person or a group of related persons,
who, on the date of this Agreement, does not have effective voting control of
the Company, whether such sale or transfer results from a tender offer or
otherwise; or (B) by which any person or group of related persons who becomes,
after the Commencement

 

--------------------------------------------------------------------------------


 

Date, the “beneficial owner” of more than 70% of the total voting power of the
Company, whether as a result of a tender offer or otherwise; or

 

II.            Upon the consummation of a merger or consolidation in which the
Company is a constituent corporation and in which the Company’s shareholders
immediately prior thereto will beneficially own, immediately thereafter,
securities of the Company or any surviving or new corporation resulting
therefrom having less than a majority of the voting power of the Company or any
such surviving or new corporation: or

 

III.           Upon the consummation of a sale, lease, exchange or other
transfer or disposition by the Company of all or substantially all of its assets
to any person or group or related persons.

 

Severance Package:  If, at any time, the Company decides to terminate your
position for any reason other than for cause, then the Company will provide you
a written statement of the reason for termination and severance will be equal to
3 months of your base salary payable in 6 semi-monthly installments.

 

Benefits:  AXS-One provides its employees with medical, dental, vision and
prescription insurance coverage effective date of hire.  Optional dependent
coverage is available as well.  Life insurance, long term disability and short
term disability are also effective date of hire.  Please see attached Outline of
Benefit Summary for details, which includes all benefits offered at this time,
including holidays, vacation and other time off.  In addition, the Company
offers a 401(k) savings plan, which includes a 50% employer match (subject to
certain restrictions), also explained in the Summary.

 

Employment:  AXS-One is an equal opportunity employer.  In addition, it should
be understood that employment is “at will”, as defined under the laws of New
Jersey, and thus such employment can be terminated with or without cause, at the
option of either party.

 

Confidentiality:  You agree that any confidential information that becomes
available to you in the course of employment is the sole property of AXS-One and
shall not be used by you for any purpose other than fulfilling your position’s
objectives.  This applies while an active or inactive employee.  A partial list
of items covered by Confidentiality include:

 

 

•      Employee Lists

 

•      Technical Product Knowledge

•      Customer Lists

 

•      Confidential Financial Data

•      Prospect Lists

 

•      Product Price Lists

•      Product Materials

 

•      Sales/Marketing Strategy

 

The above information and any other confidential material will remain
confidential for a period of two years after employment at AXS-One, except for
customer lists and possible other technical data, which remains confidential
indefinitely, unless AXS-One makes it available to the public.

 

2

--------------------------------------------------------------------------------


 

Please countersign this offer of employment, Non-Disclosure Agreement and
Background Check Authorization Form and return the originals to Human Resources
to officially indicate your acceptance.

 

This offer is contingent upon your review and acceptance of our Offer Letter, a
favorable response from your references, and our review of verification of your
identity and employment authorization documents as set forth in the Immigration
Reform and Control Act.  Please see the attached list of acceptable documents. 
You must bring these documents with you on your first day of employment.  It is
understood that legal fees associated with obtaining these documents are solely
your responsibility.

 

Sincerely,

 

/s/ Bill Lyons

 

 

 

 

Bill Lyons

 

Chairman & Chief Executive Officer

 

 

 

 

 

 

I ACCEPT:

 

 

 

 

 

 

 

/s/ Matthew V. Suffoletto

 

10/5/04

 

 

Matthew V. Suffoletto

 

Date

 

 

Enclosures